DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 
119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-115418, filed on 12JUN201 7.
Response to Arguments
Applicant's arguments filed 07OCT2021 related to 35 USC 103 Rejections of Claims 3-4 are moot as the claims are cancelled.  Therefore, the 35 USC 103 Rejections of Claims 3-4 have been withdrawn. 
Applicant's arguments filed 07OCT2021 have been fully considered but they are not persuasive.  Applicant’s arguments against the 35 USC 103 rejections of Claim 1 due to the amended claim limitations are non-persuasive in view of the rejections presented herein.  The amended claims are rejected based upon the prior art cited below.  Applicant further argues that the difference in formulae used to define the grooves in the Shimoda prior art and the instant application proves the prior art could not be used to manufacture the claimed product.  This claim is specious in that no evidence is presented in support of the claim.  Applicant further argues the Shimoda prior art prior art fails to disclose alloy steel material, and, without acquiescing to Applicant’s argument, Examiner respectfully notes the material is not claimed as alloy steel material but rather as metal. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda, et alia (US 2010/0175450), hereinafter Shimoda, in view of Kobayashi, et alia (JPH07214113), hereinafter Kobayashi. 
Regarding Claim 1, Shimoda discloses a method for producing a seamless metal pipe (Para [0001], Ln1) using a piercing machine (Para [0011], Ln 9-10) including a plug (2) arranged between the plurality of skew rolls (1) (Fig 7), the method comprising the steps of: 
preparing a billet (Para [0047], Ln 2-3) having a diameter B (mm) (Db) (Para 

heating the billet (Para [0052], Ln 3; Para [0094], Ln 4-5 discloses the examples of the disclosed invention were in fact heated billets), 
forming, in a center part of a rear end of the heated billet, a hole including four grooves (Fig 2) extending in an axial direction of the billet (Fig 3), the grooves each having a groove width D (mm) (Gw) (Para [0067], Ln 8, Formula [3]; Gw, Fig 2), a groove height H (mm) (Gd) (Para [0067], Ln 9, Formula [3]; Gd, Fig 2) and a groove depth L 1 (mm) (Hd) (Para [0067], Ln 7, Formula [3]; Hd, Fig 3) satisfying Formula (3), and 
subjecting the billet provided with the hole to piercing-rolling from a front end by means of the piercing machine (Para [0058], Ln 1-2) (Fig 7), 
the four grooves are provided in a cross shape as seen from an axial direction of the billet, the four grooves extend from the rear end face of the billet (as illustrated in at least Fig.s 2-3), the grooves are disposed at equal intervals around the axial centerline of the billet (as illustrated in at least Fig.s 2-3), and two grooves that are adjacent in the circumferential direction are orthogonal (as illustrated in at least Fig.s 2-3), and wherein 
each groove side-face of the groove is parallel with the radial direction of the billet (as illustrated in at least Fig.s 2-3), and among the two ends of the groove side-
0.12 less than or equal to D/B less than or equal to 0.25 (1) 0.10 less than or equal to HIB less than or equal to 0.20 (2) 0. 05 less than or equal to L 1 /B less than or equal to 0.10 (3). 
Examiner notes that Shimoda's disclosed ranges overlap with a groove width D (mm) satisfying Formula (1), a groove height H (mm) satisfying Formula (2), and a groove depth L 1 (mm) satisfying Formula (3). Specifically Shimada discloses D/B greater than or equal to 0.04 {Formula (1) paragraph [0067]}, which encompasses the claimed range of Formula (1 ); HIB greater than or equal to 0.02 [Formula (2) paragraph [0067]], which encompasses the range claimed in Formula (2); and L 1 /B greater than or equal to 0.10 {Formula (3) paragraph [0067]}, which encompasses the range claimed in Formula (3). However, Shimoda does not explicitly disclose the upper bounds of the claimed ranges. 
Table 1 (Para [0090], Ln 7) discloses examples of billets prepared according to Shimoda in which various dimensions of D, H & L 1 were used to achieve various ratios according the Formulas (1 ), (2) & (3). This experimentation optimization illustrates the criticality of the sizes of the claimed features and the relationship between them (ratios), according the Formulas (1 ), (2) & (3) and thus illustrate them to be result affected variables that changing the dimensions would affect the formation of burrs in the inner diameter of the finished tube, which is the object of the invention. 

Examiner notes that Figure 12 of the instant Application is substantially the same as Fig 7 of Shimoda, with respect to at least the orientation of the billet and the piercing machine, and that the limitation of Claim 1 of the instant application reciting "forming, in a center part of a rear end of the heated billet" and "the center of the rear end face (20) of the restrained round billet (1 0)" (Para [0053], Ln 2-3), are in fact the same surface. Examiner further notes that the selection of the rear face of the billet versus the front face of the billet has not been recited with any criticality in either the claims or disclosure. Thus, since the billet is a regular cylinder, the nomination of billet front face and billet rear face are arbitrary, and in the instant Application and Shimada, equivalent. 
Regarding Claim 2, Shimoda discloses all elements of the claimed invention as stated above. Shimoda is silent to L2 (mm) satisfies Formula (4). Kobayashi teaches L2 (mm) satisfies Formula (4), where L2 is a distance that is twice a maximum distance from a rear end center of the billet to a groove bottom face on a rear end face of the billet (Claim 1, Ln 5 discloses the dimensions of the groove may be those chosen to be appropriate for the use of the tool); 0.30 less than or equal to L2/B less than or equal to 0.60 (4). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goto, et alia (JP2015167960 Goto), hereinafter Goto.  Goto teaches a method for producing seamless pipe and a tool for its practice. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725